Citation Nr: 0024754	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals of a patellectomy of the 
right knee.

2.  Entitlement to a compensable disability evaluation for a 
scar of the left leg.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (the RO).  

In a November 1971 rating decision, the RO granted service 
connection for residuals of a right patellectomy with limited 
range of motion and assigned a 20 percent evaluation.  
Service connection was also granted for a scar due to a 
laceration of the left leg.  A noncompensable evaluation was 
assigned.  A March 1977 rating decision characterized the 
right knee disability as postoperative residuals of a right 
patellectomy and reduced the disability evaluation to 10 
percent.

A September 1994 rating decision denied the veteran's claims 
for entitlement to increased ratings for the service-
connected right knee disability and the scar of the left leg.  
This appeal followed.  

The veteran testified at a hearing before the undersigned 
Member of the Board at the RO in October 1999.  
Unfortunately, the audio tape of the hearing was lost and a 
hearing transcript could not be associated with the veteran's 
VA claims folder.  In fairness to the veteran, he was 
afforded another hearing before the undersigned in June 2000.  
The hearing transcript is associated with the claims folder. 


The veteran also appears to be asserting that he is entitled 
to service connection for a patellectomy of the left patella.  
The Board notes that service connection is in effect for 
residuals of a patellectomy of the right knee and for a scar 
of the left leg, both of which are discussed in detail in the 
decision below.  The matter of entitlement to service 
connection for a left patellectomy is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The service-connected postoperative residuals of a right 
patellectomy are principally manifested by complaints of 
pain, giving way, stiffness, and weakness and objective 
findings of a postsurgical absence of the right patella which 
is productive of slight impairment, and a 17 centimeter 
horizontal scar over the anterior portion of the right knee 
which was tender upon objective demonstration.     

2.  The veteran's service-connected residual scar of the left 
leg is principally manifested by a well-healed, vertical scar 
that extends about 18 centimeters over the anterior portion 
of the left knee; there is no objective evidence of poor 
nourishment, repeated ulceration, tenderness, pain, or 
limitation of function of the left leg or knee due to the 
scar.   

3.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for postoperative residuals of a right patellectomy 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5257 (1999).  

2.  The criteria for a separate 10 percent evaluation for 
postoperative residuals of a right patellectomy manifested by 
a tender scar of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1999).  

3.  The criteria for a compensable disability evaluation for 
the scar on the left leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).  

4.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability rating in 
excess of 10 percent for the service-connected postoperative 
residuals of the right patellectomy and a compensable 
evaluation for the residual scar of the left leg.  The Board 
will first review the law and regulations and the factual 
background, and then analyze the issues on appeal.  Finally, 
the matter of an extraschedular rating will be discussed.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of the knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999). 

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (1999).  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".   38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (1999). 

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings . See 38 C.F.R. §§ 
4.1, 4.2 (1999); see also Francisco v. Brown, 7 Vet. App. 55 
(1994).

Service medical records dated in June 1968 reveal that the 
veteran had an open fracture of the right patella and 
laceration of the left knee.  He underwent a right 
patellectomy and repair.  X-ray examination of the right knee 
revealed a comminuted fracture of the right patella.  

A May 1996 VA X-ray examination of the right knee 
demonstrated an absence of the patella.  Mineralization, 
femorotibial joint spaces and alignment were normal.  There 
was no evidence of a fracture or dislocation.  There was no 
joint effusion.  The impression was status post resection of 
the right patella and otherwise, radiologically normal right 
knee. 

A May 1996 VA examination report reveals that the veteran 
reported that his right knee had gradually become more 
painful over the past two and half years.  The veteran stated 
that the pain was intermittent and occurred daily.  The pain 
increased with his work as a carpenter when he had to be on 
his knees or bend his knees.  The veteran also reported that 
for the past one and half years, he had pain and transient 
locking in the left knee in the morning.  He had not had any 
treatment for his knees in the past three years.  

Physical examination revealed that the veteran's gait was 
normal.  There was no visible limp.  The right knee patella 
was absent.  There was a 17 centimeter horizontal scar 
anteriorly over the right knee.  There was no swelling or 
inflammation of the scar.  However, the veteran complained of 
tenderness to palpation on the medial aspect of the scar of 
the right knee.  The range of motion of the right knee was 
zero degrees on extension to 140 degrees on flexion.  There 
was no effusion, inflammation or swelling of the right knee.  
Examination of the left knee showed a well-healed 18 
centimeter scar vertical over the anterior portion of the 
left knee.  The veteran complained of tenderness to palpation 
on the lateral aspect of the left patella.  Range of motion 
of the left knee was zero degrees to 140 degrees.  The 
veteran was able to squat moderately but complained of pain 
in both knees, especially the right knee. 

The diagnosis was history of injuries to both knees in 1967 
with fracture of right patella and right femur, dislocation 
of the left patella and torn muscles about the left knee, 
status post removal of patella, surgery on the right femur, 
repair of torn muscles about the left knee, and degenerative 
arthritis of the knees bilaterally, increased on the right 
knee.

A November 1998 VA examination report reveals that the 
veteran reported having occasional numbness in the area 
around his left knee but otherwise he reported no real 
discomfort.  He stated that his right knee was stiff and he 
had feelings of electric shocks with mild percussion to the 
knee.  His knee stiffness was reportedly exacerbated by the 
fact that he was homeless and sleeping outdoors.  

Physical examination of the right knee was essentially the 
same as in May 1996.  Examination revealed a horizontal scar 
along the right knee which was quite tender over the medial 
aspect of the scar.  Examination of the left knee was 
essentially the same as in May 1996.  There was a vertical 
scar over the knee.  The diagnosis was right knee status post 
patellectomy with fracture of the right femur, chronic pain 
and stiffness, a horizontal scar of the right knee with 
tenderness medially (with the rest of the scar well healed), 
and status post traumatic injury to left knee with a vertical 
25 centimeter scar which was well healed with no evidence of 
symptoms regarding the left knee at that time.  It was noted 
that the X-ray examination of the left knee revealed minimal 
degenerative changes.  X-ray examination of the right knee 
confirmed the patellectomy.

A November 1998 VA X-ray examination report of the right knee 
revealed an absence of the right patella.  There was no 
effusion, fracture, or dislocation.  The impression, in 
pertinent part, was unchanged absence of the right patella.  
X-ray examination of the left knee revealed new calcification 
within the quadriceps tendon of the left knee of uncertain 
significance and unchanged medial left knee femorotibial 
joint space narrowing.   

A March 1999 VA examination report indicates that the 
examiner reviewed the veteran's VA claims folder.  The 
veteran reported having occasional pain in his right knee, 
primarily in the anterior portion.  His major complaint was 
that his right knee gave out.  For example, he stated that 
when he was doing repetition, such as pushing against weights 
with his right knee, it would give out after five or six 
repetitions.  He also noticed the tendency of the right knee 
to give out with activity such as climbing a ladder, 
crawling, or climbing stairs.  The veteran complained of pain 
and an occasional popping sensation in the left knee.  

Physical examination revealed full range of motion of both 
knees.  There was no lateral or medial instability.  
Quadriceps and hamstrings strength were normal.  The veteran 
had a normal gait.  He was able to stand on one foot to 
remove his trousers.  Repeated extensions of both knees 
showed normal speed, coordination, and endurance.  The 
examiner indicated that it was not possible to totally 
duplicate the limitation that veteran described, in that he 
described it as difficulty using a weight machine and pushing 
down with his legs.  The examiner stated that on this 
examination, there was no evidence of altered strength or 
paresis due to repetition of motion.  He reiterated that the 
veterans' gait was normal and the speed and coordination of 
his legs appeared normal.  The diagnosis was status post 
patellectomy of the right knee and post traumatic injury of 
the left knee with scars and findings as described above.  

At his hearing before the undersigned in June 2000, the 
veteran stated that the current symptoms of his right knee 
disability included sensitivity on the sides of the right 
knee.  [June 2000 hearing transcript, page 3].  His knee 
swelled up twice in the past year.  [page 4].  He stated that 
he could not flex the knee normally.  [page 4].  The veteran 
stated that the right knee disability did not affect him a 
lot unless he was bending down all the time or squatting.  
[page 5].  He currently worked as a day or construction 
laborer.  [page 5].  He used Motrin if his knee was really 
bothering.  [page 6].  The veteran indicated that his right 
knee felt weak when he carried weights such as a bag of 
concrete or a wheel barrow and he was going up steps. [page 
9].  The veteran indicated that the scar on the left knee was 
numb.  [page 11].  He reportedly has not lost time from work 
due to the knee problems.  [page 12].   

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claims of 
entitlement to increased disability ratings for the service-
connected right knee disability and scar of the left leg are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Since the claims are well grounded, VA has a duty to assist 
the veteran in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The veteran has been provided 
with VA examinations in May 1996, November 1998, and March 
1999, and has had a full opportunity to present evidence and 
argument in support of this claim, including presenting 
personal testimony at a hearing before the Board at the RO in 
June 2000.  The veteran has identified no relevant evidence 
which has not been obtained.  The Board therefore finds that 
all facts that are relevant to this issue have been properly 
developed and there is no need to remand this case for 
additional evidentiary or procedural development.

Once the evidence has been assembled, it is the Board's 
responsibility to review the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

Entitlement to a disability evaluation in excess of 10 
percent for post operative residuals of the right 
patellectomy

The RO has rated, by analogy, the veteran's postoperative 
residuals of a right patellectomy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 [other impairment of knee].  See 
38 C.F.R. § 4.20.  A 10 percent evaluation is currently 
assigned to the right knee disability which as discussed 
above is indicative of slight disability.    

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's right knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  As will be discussed below, the 
evidence of record shows that the veteran has impairment of 
the right knee which is manifested by the postsurgical 
absence of the right patella with complaints of pain and 
giving way.  The Board finds that Diagnostic Code 5257 is 
most appropriate and has not identified a diagnostic code 
which is more appropriate.  

Rating under Diagnostic Code 5257

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for disability evaluation in excess of 10 
percent for the service-connected postoperative residuals of 
the right patellectomy under the provisions of Diagnostic 
Code 5257.  The medical evidence of record demonstrates that 
the veteran's right knee disability is productive of no more 
than slight impairment.  The right knee disability is 
primarily manifested by a postsurgical absence of the right 
patella.  The VA treatment records and VA examination reports 
indicate that the veteran had complaints of intermittent 
pain, weakness and stiffness in the right knee.  Although he 
has voiced complaints of the knee giving way, there were no 
objective findings of instability upon VA examination in 
1996, 1998, or 1999.  The medical evidence of record 
consistently shows that the veteran had full range of motion 
of the right knee.  There was no objective evidence of 
swelling, effusion, or inflammation of the knee.  Upon the 
most recent VA examination in March 1999, the veteran had a 
normal gait.  Quadriceps strength and hamstring strength were 
normal.  The veteran had normal speed and coordination of his 
right leg.  

The Board has taken into consideration the veteran's hearing 
testimony and other statements to the effect that his right 
knee is unstable and weak when he carried weights or when he 
climbed steps.  The Board has no reason to doubt that the 
service-connected knee disability causes him some problems, 
for which he is compensated.  As discussed above, the 
objective medical evidence of record indicates that the 
veteran's right knee is slightly impaired.  Specifically, the 
clinical findings have demonstrated no instability or laxity 
and full range of motion of the knee.  There was no evidence 
of muscle weakness of the right leg.  The Board places 
greater weight of probative value on the objective medical 
evidence of record.    

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service connected postoperative residuals of the 
right patellectomy, because the evidence does not demonstrate 
that the veteran's disability is manifested by moderate or 
severe impairment.  The objective evidence, which has been 
reviewed above, shows only slight impairment of the knee.

Potential application of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  
Diagnostic Codes 5260 or 5261, which rate limitation of 
motion of the leg, are not for application since there is no 
medical evidence of limitation of motion of the right knee or 
leg.  The medical evidence of record shows that the veteran 
has full range of motion of the right knee.  VA examination 
reports dated in 1996, 1998, and 1999 indicate that range of 
motion of the right knee was from zero degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1999).  Thus, 
Diagnostic Codes 5260 or 5261, based on limitation of motion, 
are not for application.  

DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996). 

Esteban Considerations

The Board finds that a separate 10 percent evaluation is 
warranted for the postoperative residuals of the right 
patellectomy under 38 C.F.R. § 4.118, Diagnostic Code 7804 
[superficial scars, tender and painful upon objective 
demonstration], since the medical evidence of record 
establishes that the veteran has a tender scar of the right 
knee as a residual of the right patellectomy.  Review of the 
record reveals that upon VA examination in May 1996, the 
horizontal scar of the right knee was tender to palpation on 
the medial aspect.  The examiner indicated that the scar was 
17 centimeters and extended anteriorly over the knee.  The 
November 1998 VA examination report also notes that the scar 
over the right knee was tender over the medial aspect of the 
knee.  The diagnosis, in pertinent part, was horizontal scar 
of the right knee with tenderness medially with the rest of 
the scar well healed.  Thus, the Board finds that a separate 
10 percent evaluation is warranted under Diagnostic Code 7804 
for the right knee scar. 
 
The Board specifically finds that the assignment of the 10 
percent evaluation under Diagnostic Code 7804 for the scar of 
the right knee is not duplicative or overlapping of any of 
the symptomatology for which the 10 percent evaluation is 
assigned under Diagnostic Code 5257.  As discussed above, the 
10 percent evaluation assigned to the postoperative residuals 
of the right patellectomy under Diagnostic Code 5257 is for 
the slight impairment of the right knee due to the 
postsurgical absence of the right patella and the pain the 
veteran experiences on motion.  The tenderness due to the 
right knee scar is not contemplated under Diagnostic Code 
5257 and is not, in fact pain on motion but sensitivity to 
the touch.  Thus, the additional 10 percent disability 
evaluation under Diagnostic Code 7804 is warranted and is not 
prohibited by 38 C.F.R. § 4.14.  See also Esteban, supra. 

Other claimed symptoms

The Board finds that the medical evidence of record does not 
demonstrate any other separate and distinct manifestations 
due to the right patellectomy which would warrant a separate 
and additional disability evaluation.  In a February 1999 
statement, the veteran asserted that he had bone damage to 
his fibula due to the right patellectomy.  In a March 1995 
statement, the veteran asserted that he had six residuals due 
to the right knee injury and patellectomy.  He appears to be 
referring to claimed disabilities of the right quadriceps, 
tibia, femur, patellar, ligaments, and the left patella.  

The Board finds that there is probative medical evidence of 
record which establishes that the veteran does not have any 
additional disability due to the right patellectomy other 
than the right knee disability and scar, both of which have 
been  discussed above.  Review of the record reveals that the 
veteran underwent a VA orthopedic examination in March 1999.  
The examination was performed by an orthopedic specialist.  
The Court has held that factors for consideration in 
assessing the medical competence to render a medical include 
specific expertise in the relevant specialty and actual 
participation in the treatment.  See Black v. Brown, 10 Vet. 
App. 279 (1997).  Thus, the Board finds the March 1999 VA 
examination report to be highly probative.  

There is no medical evidence of muscle damage due to the 
right patellectomy.  The March 1999 VA examination report 
indicates that the quadriceps and hamstring strength of the 
right leg were normal; no muscles disabilities or injuries 
were detected on examination.  Thus, an additional disability 
evaluation under the diagnostic codes pertinent to muscle 
injuries of the right leg is not warranted.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5310 to 5312 (1999).  

There is no medical evidence of a disability of the right 
tibia, fibula, or femur.  The March 1999 VA examination 
report indicates that the veteran's gait was normal.  He did 
not limp.  He had normal speed, coordination, and endurance 
of the right leg.  No defects or deformities of the tibia, 
fibula, or femur were detected.  The Board notes that the 
1996 X-ray of the right knee indicated that the femorotibial 
joint spaces and alignment were normal.  No defects or 
deformities of the femur, tibia, or fibula were detected on 
X-ray examination.  Thus, the Board finds that a separate 
disability evaluation under the diagnostic codes pertinent to 
the tibia, fibula, or femur is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5255 or 5262.  

The Board acknowledges the veteran's military duties as a 
combat medical specialist.  However, while the Board has 
carefully considered the veteran's own opinions expressed in 
the evidence of record, it does not appear that he possesses 
medical expertise sufficient to render an opinion as to the 
diagnoses of his orthopedic disabilities, and certainly his 
perspective is affected when rendering an opinion about his 
own medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Lastly, the veteran argues that he should be compensated for 
the loss of the right patella.  As discussed in detail above, 
the veteran is in fact already being compensated for the 
residual disability due to the right patellectomy under 
Diagnostic Code 5257 [other impairment of the knee] and 
Diagnostic Code 7804 [scars, superficial, tender and painful 
on objective demonstration].  The veteran is rated under 
Diagnostic Code 5257, by analogy, since the residuals of a 
right patellectomy are not listed in the Rating Schedule.  
See 38 C.F.R. § 4.20.  To rate the loss of the right patella 
under another Diagnostic Code would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected postoperative residuals of the 
right patellectomy is not warranted under Diagnostic Code 
5257, for the reasons and bases described above.  However, an 
additional 10 percent evaluation is warranted for the tender 
scar over the right knee under Diagnostic Code 7804.  The 
benefit sought on appeal is granted to that extent.   

Entitlement to a compensable evaluation for residuals of a 
scar of the left leg.

The RO has rated the veteran's residual scar of the left leg 
under 38 C.F.R. § 4.71a, Diagnostic Code 7805 [other scars, 
limitation of function of part affected].  A noncompensable 
evaluation is currently assigned to the scar of the left leg.   

Rating under Diagnostic Code 7805

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a compensable evaluation for the service 
connected residual scar of the left leg under the provisions 
of Diagnostic Code 7805.  The medical evidence of record does 
not demonstrate that the service connected residual scar of 
the left leg results in functional limitations of the parts 
affected, which in this case, are the left leg and knee.  

The medical evidence of record demonstrates that the veteran 
has a well-healed, vertical scar that extends about 18 
centimeters over the anterior portion of the left knee.  The 
VA examination reports dated in 1996, 1998, and 1999 indicate 
that the veteran had full range of motion of the left knee.  
His gait was normal.  The November 1998 VA examination report 
indicates that the left knee scar was well-healed and there 
were no symptoms regarding the left knee at that time.  The 
March 1999 VA examination report reveals that the veteran had 
normal speed, coordination, and endurance of the left knee.  
The clinical findings have demonstrated that the function of 
the left knee and leg were normal.    

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability evaluation for the veteran's service 
connected residual scar of the left leg, because the evidence 
does not demonstrate that the veteran's scar of the left knee 
causes functional impairment of the left leg or knee.  

Potential application of other diagnostic codes

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts and Tedeschi, supra.  

The veteran's service-connected residual scar of the left leg 
may also be rated under Diagnostic Code 7803, superficial 
scars which are poorly nourished with repeated ulceration, or 
Diagnostic Code 7804, superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1999).  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation under the provisions of 
Diagnostic Code 7803 or 7804.  The medical evidence of record 
demonstrates that the scar of the left knee was well-healed.  
There is no objective evidence of poor nourishment of the 
scar, ulcerations, or tenderness or pain upon objective 
demonstration.  

The May 1996 VA examination report indicates that there was 
tenderness to palpation over the lateral aspect of the left 
patella.  However, the medical evidence of record establishes 
that the scar extends vertically over the anterior portion of 
the left knee.  However, there was no indication that the 
tenderness was due to the scar.  The record also shows that 
the veteran reported having pain in the left knee.  However, 
there is no evidence that this pain was due to the scar.  
There is no evidence of pain upon objective demonstration.  
Thus, the Board finds that a compensable evaluation is not 
warranted under Diagnostic Codes 7803 or 7804.  
The Board finds that the symptoms due to the veteran's 
residual scar of the left leg are consistent with the rating 
criteria found in Diagnostic Code 7805 and that this 
Diagnostic Code is most appropriate under the circumstances 
presented in this case.     

Conclusion

In summary, a compensable disability evaluation for the 
service-connected postoperative residual scar of the left leg 
is not warranted, for the reasons and bases described above.  
The benefit sought on appeal is denied.    

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 .  
In the August 1998 and January 1999 supplemental statements 
of the case, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the service-connected disabilities.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

Discussion

The factual background pertaining to the veteran's service-
connected right knee disability and scar of the left leg has 
been discussed in detail above.  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that either the service-connected right 
knee disability or the service connected scar of the left 
knee presents an unusual or exceptional disability picture.  
As discussed in detail above, the service-connected right 
knee disability is principally manifested by complaints of 
pain with motion and a tender surgical scar.  The veteran's 
right knee disability is rated under Diagnostic Code 5257 
[other impairment of the knee] and Diagnostic Code 7804 
[superficial scars, tender and painful on objective 
demonstration].  These diagnostic codes contemplate 
impairment of the knee and tenderness due to a scar.  The 
Board finds that the veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  There is no objective 
evidence of significant functional loss caused by the 
service-connected right knee disability.  There is no 
evidence that the clinical picture is in any way out of the 
ordinary.  As discussed above, the scar of the left leg is 
asymptomatic.  The Board finds that the disability pictures 
are not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the right knee disability or the scar of the 
left leg.  Indeed, there is no evidence of any recent 
hospitalization for these disabilities.   

The Board further finds that the evidence of record does not 
establish that the veteran's service connected right knee 
disability or scar of the left leg causes marked interference 
with employment.  In fact, at the hearing before the Board, 
the veteran stated that he has not lost any time from work 
due to the knee problem.  
As discussed in detail above, the medical evidence of record 
establishes that the right knee disability causes slight 
impairment.  The medical evidence of record further shows 
that the scar of the left leg did not cause functional 
limitation of the left leg or the knee.  VA examination in 
March 1999 indicated that the veteran had full range of 
motion of both knees with normal speed, coordination, and 
endurance of his legs.       

The Board has no reason to doubt that the veteran's testimony 
to the effect that his right knee disability and the scar of 
the left leg causes him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
See also 38 C.F.R. §§ 3.321(a), 4.1 (1999). 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected postoperative 
residuals of a patellectomy of the right knee, the scar on 
the right knee and the scar on the left leg.     


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals of a patellectomy of the 
right knee is denied.  

Entitlement to a separate 10 percent disability evaluation 
for a scar of the right knee  is granted.

Entitlement to a compensable disability evaluation for a scar 
of the left leg is denied.   




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

